Exhibit 10.2

 

EXECUTION

ASSIGNMENT AND REAFFIRMATION OF GUARANTY

 

Assignment and Reaffirmation of Guaranty, dated October 20, 2016 (this
“Assignment”) among UBS REAL ESTATE SECURITIES INC. (“Assignor”), UBS AG, by and
through its branch office at 1285 Avenue of the Americas, New York, New York
(“Assignee” and “UBS 1285”) and RAIT FINANCIAL TRUST (the “Guarantor”).

 

WITNESSETH

Assignor, RAIT CRE Conduit II, LLC and Guarantor are parties to that certain (a)
Master Repurchase Agreement, dated as of January 24, 2014 (as amended, restated,
supplemented or otherwise modified, the “Repurchase Agreement”) and (b) Pricing
Letter, dated as of January 24, 2014 (as amended, restated, supplemented or
otherwise modified, the “Pricing Letter”). The Guarantor is a party to that
certain Guaranty, dated as of January 24, 2014 (the “Existing Guaranty”, as
assigned by this Assignment and Reaffirmation, the “Guaranty”), made by
Guarantor in favor of Assignor.  Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Repurchase
Agreement, the Pricing Letter and the Existing Guaranty, as applicable.

Assignor wishes to assign to UBS 1285 and UBS 1285 wishes to assume all of the
Assignor’s interest in the Guaranty.

Assignor, UBS 1285 and Guarantor have agreed, subject to the terms and
conditions of this Assignment, that the Existing Guaranty be amended to reflect
certain agreed upon revisions to the terms thereof.

Accordingly, Assignor, UBS 1285 and Guarantor hereby agree, in consideration of
the mutual promises and mutual obligations set forth herein contained (the
receipt and sufficiency of which are hereby acknowledged by each of the
parties), that the Existing Guaranty hereby amended as follows:

SECTION 1.  Assignment.  Assignor hereby assigns and UBS 1285 hereby assumes all
of Assignor’s rights and benefits, as buyer, with respect to the Existing
Guaranty.

SECTION 2.  Reaffirmation of Guaranty. The Guarantor hereby (i) agrees that the
liability of Guarantor or rights of Buyer under the Guaranty shall not be
affected as a result of this Assignment, (ii) as of the Assignment Effective
Date the Guaranty shall be in favor of UBS 1285 except for those Obligations
that survive which shall continue for the benefit of the Assignor, (iii)
ratifies and affirms all of the terms, covenants, conditions and obligations of
the Guaranty and (iv) acknowledges and agrees that such Guaranty is and shall
continue to be in full force and effect.

SECTION 3.  Conditions Precedent.  This Assignment shall become effective as of
the date hereof (the “Assignment Effective Date”), subject to the satisfaction
of the following conditions precedent:



--------------------------------------------------------------------------------

 

3.1Delivered Documents.  The parties hereto shall have received the following
documents, each of which shall be satisfactory to the Assignor and UBS 1285, as
applicable, in form and substance:

(a)this Assignment, executed and delivered by the parties hereto; and

(b)such other documents as UBS 1285 or counsel to UBS 1285 may reasonably
request.

SECTION 4.Ratification of Agreement. As amended by this Assignment, the Existing
Guaranty is in all respects ratified and confirmed and the Existing Guaranty as
so modified by this Assignment shall be read, taken, and construed as one and
the same instrument.

SECTION 5.Limited Effect.  Except as expressly amended and modified by this
Assignment, the Existing Guaranty Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.  

SECTION 6.  Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

SECTION 7.  Counterparts.  This Assignment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Assignment by signing
any such counterpart.  The parties agree that this Assignment, any documents to
be delivered pursuant to this Assignment and any notices hereunder may be
transmitted between them by email and/or by facsimile.  Delivery of an executed
counterpart of a signature page of this Assignment in Portable Document Format
(PDF) or by facsimile shall be effective as delivery of a manually executed
original counterpart of this Assignment. The original documents shall be
promptly delivered, if requested.

SECTION 8.  Binding Effect.  This Assignment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

SECTION 9. GOVERNING LAW.  THIS ASSIGNMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS ASSIGNMENT, THE RELATIONSHIP OF THE PARTIES TO
THIS ASSIGNMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES TO THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE PARTIES HERETO INTEND
THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW
SHALL APPLY TO THIS ASSIGNMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE
EFFECTIVENESS, VALIDITY AND ENFORCEABILITY OF ELECTRONIC CONTRACTS, OTHER
RECORDS, ELECTRONIC RECORDS AND ELECTRONIC SIGNATURES USED IN CONNECTION WITH
ANY ELECTRONIC TRANSACTION AMONG THE PARTIES HERETO SHALL BE GOVERNED BY E-SIGN.

2



--------------------------------------------------------------------------------

 

 

[SIGNATURE PAGES FOLLOW]

3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their representative officers there under duly authorized, as of the
date first above written.

UBS REAL ESTATE SECURITIES INC.

 

By:

/s/ David Schell
Name:  David Schell
Title:  Executive Director

 

By:

/s/ Mary Kunka
Name:  Mary Kunka
Title:  Managing Director

UBS AG, by and through its branch office at
1285 Avenue of the Americas, New York,
New York

 

By:

/s/ David Schell
Name: David Schell
Title: Authorized Signatory

 

By:

/s/ Mary Kunka
Name: Mary Kunka
Title: Authorized Signatory

Signature Page to

Assignment and Reaffirmation of Guaranty

 

--------------------------------------------------------------------------------

 

RAIT FINANCIAL TRUST, as Guarantor

 

By:

/s/ Scott Davidson
Name:  Scott Davidson
Title:  President

 

 

 

 

Signature Page to

Assignment and Reaffirmation of Guaranty